IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

HERITAGE OAKS-TND, LTD.,            NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-2248

CITY OF ALACHUA,
FLORIDA, A FLORIDA
MUNICIPAL CORPORATION,

      Appellee.


_____________________________/

Opinion filed March 9, 2016.

An appeal from the Circuit Court for Alachua County.
Victor L. Hulslander, Judge.

Seldon J. Childers and James Walter Kirkconnell of ChildersLaw LLC, Gainesville,
for Appellant.

David A. Theriaque and S. Brent Spain of Theriaque & Spain Law Firm,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, THOMAS, and MAKAR, JJ., CONCUR.